 



EXHIBIT 10.7

EMPLOYMENT AGREEMENT

     EMPLOYMENT AGREEMENT, by and between AT&T Chile Long Distance S.A., RUT
number 96631610-1, located at 2939 Vitacura Avenue, 8th floor, in the city of
Santiago, Chile. (the “Company”), and Carlos Fernandez , RUT number 5213938-4
(the “Executive”), dated as of the 28th day of August 2000.

     WHEREAS, the Company desires the Executive serve as its General Manager,
and the Executive desires to so serve, in each case upon the terms and
conditions set forth herein.

     NOW THEREFORE, in consideration of the mutual covenants herein contained,
the Company and the Executive hereby agree as follows:

     1.     Employment Period.

     (a)  Agreement to Employ. The Company hereby agrees to employ the
Executive, and the Executive hereby agrees to be employed by the Company,
pursuant to the terms and conditions set forth in this Agreement. The Executive
represents that (i) he is entering into this Agreement voluntarily and that his
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by his of any agreement to which he is
a party or by which he may be bound, (ii) he has not, and in connection with his
employment with the Company will not, violate any non-solicitation or other
similar covenant or agreement by which he is or may be bound and (iii) in
connection with his employment with the Company he will not use any confidential
or proprietary information he may have obtained in connection with employment
with any prior employer.

     (b)  Term of Employment. Unless the Executive’s employment shall sooner
terminate pursuant to Section 4, the Company shall employ the Executive for a
term commencing on the “Closing Date” (as defined in the Agreement and Plan of
Merger dated as of November 1, 1999, among AT&T Corp., a New York corporation,
the Company, Frantis, Inc, a Delaware corporation and Firstcom Corporation, a
Texas corporation (the “Merger Agreement”) (hereinafter this date is referred to
as the “Commencement Date”) and ending on the first anniversary thereof (the
“Initial Term”). Effective upon the expiration of the Initial Term and of each
Additional Term (as defined below) ending prior to the date that is nearest
Executive’s sixty-fifth birthday, the Executive’s employment hereunder shall be
deemed to be automatically extended, upon the same terms and conditions, for an
additional period of one year (each, an “Additional Term”), in each such case,
commencing upon the expiration of the Initial Term or the then current
Additional Term, as the case may be, unless, at least 90 days prior to the
expiration of the Initial Term or such Additional Term, either the Company or
the

 



--------------------------------------------------------------------------------



 



Executive shall give written notice to the other of its intention not to extend
the Employment Period (as defined below). The period during which the Executive
is employed pursuant to this Agreement shall be referred to as the “Employment
Period”.

     2.     Position and Duties.

     (a)  During the Employment Period, the Executive shall be employed as
General Manager of the Company and shall have such duties and responsibilities
as are customarily assigned to individuals serving in such positions and such
other duties consistent with Executive’s titles and positions as the Board of
Directors of the Company (the “Board”) or the Chief Executive Officer of AT&T
Latin America Corporation. specifies from time to time. The Executive, in
carrying out his duties under this Agreement, shall report and be subject to the
Chief Executive Officer of AT&T Latin America Corporation. During the Employment
Period, and excluding any periods of vacation, holiday, personal leave and sick
leave to which the Executive is entitled, the Executive shall devote the
Executive’s full business time, attention and ability to the business and
affairs of the Company and shall use the Executive’s reasonable best efforts to
carry out the Executive’s responsibilities faithfully and efficiently in a
professional manner. It shall not be considered a violation of the foregoing for
the Executive to (i) serve on corporate or civic boards reasonably approved by
the Company or on charitable boards or committees, (ii) deliver lectures or
fulfill speaking engagements and (iii) manage his or his family’s personal
investments, in each case so long as such activities do not substantially
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement, do not violate the
Company’s rules and policies (or present a material conflict of interest with
the Company) and do not otherwise constitute a violation of Section 6 of this
Agreement. The Executive shall comply with the rules and policies of the Company
that are generally applicable to the Company’s senior executives.

     (b)  It is understood that Executive’s position will require substantial
travel.

     3.     Compensation.

     (a)  Base Salary. During the Employment Period, the Executive shall receive
an annual base salary of $238,000 payable pursuant to the Company’s normal
payroll practices, but no less frequently than monthly (“Annual Base Salary”).
Commencing in 2001, the Annual Base Salary then in effect shall be reviewed by
the Company by no later than April 15th of each year and may be increased (but
not decreased) by such amount as the Company in its sole discretion shall
determine.

     (b) Annual Bonus. The Executive shall be entitled to participate in an
annual bonus plan. . Executive’s target annual bonus will be 50% of his Annual
Base Salary as in effect for such year. Executive’s actual annual bonus will be
determined based on specified target performance goals with respect to which
such target and maximum bonus, etc., will be determined as established by the
Chief Executive Officer of AT&T Latin America Corporation.

2



--------------------------------------------------------------------------------



 



     (c)  Stock Option Grant. Effective as of the Commencement Date, the Company
shall grant the Executive (i) options to purchase 100,000 shares of the
Company’s common stock, par value $0.001 per share (the “Options”). The Options
shall vest and become exercisable with respect to one half (50%) of the shares
subject to the Options on the second anniversary of the Commencement Date,
twenty-five percent (25%) upon the third anniversary of the Commencement Date,
and the final twenty-five percent (25%) on the fourth anniversary of the
Commencement Date. The Options shall have an exercise price per share equal to
the fair market value of a share of the Company’s common stock on the date of
grant. The Options shall be subject to such other restrictions as determined by
the Company and as set forth in the related stock option agreement to be entered
into between the Executive and the Company.

     (d)  Benefit Plans and Perquisites. The Executive shall be entitled to
participate in all benefit, pension, savings, welfare, perquisite and other
plans or arrangements that the Company may establish from time to time for its
senior executive officers, subject to the terms and conditions of such plans or
arrangements.

     (e)  Expenses. During the Employment Period, the Executive shall be
entitled to receive reimbursement for all reasonable business expenses incurred
by the Executive in carrying out the Executive’s duties under this Agreement in
accordance with the policies of the Company, provided that the Executive
complies with the policies, practices and procedures of the Company for
submission of expense reports, receipts, or similar documentation of such
expenses.

     4.     Termination of Employment.

     (a)  Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death or upon a determination by the Board to
terminate the Executive’s employment as a result of his Disability during the
Employment Period. For purposes of this Agreement, “Disability” shall mean a
physical or mental disability that prevents or is reasonably expected to prevent
the performance by the Executive of his duties hereunder for a continuous period
of 90 days or longer or for 180 days or more in any 12-month period. The
determination of Executive’s Disability shall (i) be made by an independent
physician who is reasonably acceptable to the Company and Executive (or his
representative), (ii) be final and binding on the parties hereto and (iii) be
made taking into account such competent medical evidence as shall be presented
to such independent physician by Executive and/or the Company or by any
physician or group of physicians or other competent medical experts employed by
Executive and/or the Company to advise such independent physician.

     (b)  By the Company. The Company may terminate the Executive’s employment
during the Employment Period for Cause or without Cause. For purposes of this
Agreement, “Cause” shall mean the Executive’s (i) engaging in fraudulent or
dishonest conduct (as determined by a finding, order, judgement or decree in any
court or administrative agency of competent jurisdiction, in any action or
proceeding, whether civil, criminal, administrative or investigative) that the
Board reasonably determines has or would have a material adverse impact on the
Company, its affiliates or their respective

3



--------------------------------------------------------------------------------



 



businesses; (ii) conviction of, or entering a plea of nolo contendere to, a
felony criminal offense or comparable crime in any jurisdiction that uses a
different nomenclature; (iii) willful refusal to perform his material
employment-related duties or responsibilities or intentionally and knowingly
engaging in any activity that is in material conflict with or is materially
adverse to the business interests of the Company, its affiliates or their
respective businesses; (iv) gross negligence in the performance of his material
employment-related duties or responsibilities; or (v) breach of any material
provision of the employment agreement (in the case of (iii), (iv) and (v), that
is not cured by the Executive within 30 days of receipt of prior written notice
from the Company setting forth in reasonable detail the circumstances giving
rise to such Cause). A termination for Cause shall include a determination by
the Board no later than six months following the termination of the Employment
Period that circumstances existed during the Employment Period that would have
justified a termination by the Company for Cause. A termination of the Executive
by the Company shall not be a termination for Cause for purposes of this
Agreement unless the determination to so terminate the Executive’s employment is
made by a resolution adopted by the Board (excluding the Executive) following a
meeting convened upon no less than 10 days prior written notice to the Executive
and at which the Executive and his legal counsel shall have had the reasonable
opportunity to be heard by the Board.

     (c)  By the Executive. The Executive may terminate employment with or
without Good Reason. For purposes of this Agreement, “Good Reason” means,
without the Executive’s written consent: (i) a material diminution of the
Executive’s duties or responsibilities or the assignment of responsibilities
that are inconsistent with his position and responsibilities hereunder; (ii) a
reduction in the Executive’s base salary, annual bonus or long-term incentive
compensation opportunity (it being understood that a reduction in the dollar
amount of Executive’s annual bonus from year to year solely as the result of
achievement or failure to achieve the target performance objectives provided in
the annual bonus plan shall not constitute a reduction in Executive’s annual
bonus opportunity) or the benefits to be made available pursuant to Section
3(d); or (iii) a material breach by of any other provision of the Agreement, in
each case that is not cured by the Company within 30 days of receipt of prior
written notice from the Executive setting forth in reasonable detail the
circumstances giving rise to such Good Reason.

     (d)  Termination Procedures. Any termination of the Executive’s employment
by the Company or by the Executive shall be communicated by Notice of
Termination to the other party hereto given in accordance with this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date. For purposes of this Agreement, “Date of Termination”
means (i) if the Executive’s employment is terminated by the Company or by the
Executive (other than for death or Disability), 90 days following the date of
receipt of the Notice of Termination and (ii) if the Executive’s employment is
terminated by

4



--------------------------------------------------------------------------------



 



reason of death or Disability, the Date of Termination shall be the date of
death of the Executive or, in the case of Disability, the date of the
determination of the Executive’s Disability, provided that the Company may pay
the Executive (at the rate of his Annual Base Salary as then in effect) in lieu
of part or all of such notice period.

     (e)  Effect of Termination. Effective as of any Date of Termination, or, if
earlier, as of any date specified by the Company at or following the delivery of
a Notice of Termination, the Executive shall resign, in writing, from all Board
memberships and other positions then held by his with the Company and its
Affiliates.

     (f)  Notwithstanding the foregoing, the parties agree that any disputes,
interpretation or claim about the matters included in this contract will be
governed according to the legal actions and procedures established in the
Chilean Law. In case of any contradiction between the words, statements or
clauses included in this contract, Chilean Law will prevail.

     5.     Obligations of the Company upon Termination.

     (a)  General. If, during the Employment Period, the Executive’s employment
terminates for any reason, the Executive (or his estate, beneficiary or legal
representative) shall be entitled to receive (i) any earned or accrued but
unpaid Annual Base Salary through the Date of Termination (including with
respect to unused vacation time), (ii) in the case of any termination of
employment other than for Cause, any earned but unpaid annual bonus with respect
to any fiscal year of the Company ending prior to the Date of Termination and
(iii) all amounts payable and benefits accrued under any otherwise applicable
plan, policy, program or practice of the Company in which Executive was a
participant during his employment with Company in accordance with the terms
thereof (provided that Executive shall not be entitled to receive any amounts
pursuant to any plan, policy program or practice that are in the nature of
severance, it being understood that this Agreement is intended to set out
Executive’s right if any to severance, and in the event that any plan, policy,
program or practice require the payment of severance to Executive, amounts
payable pursuant to Section 5(b) shall be reduced thereby in order to prevent a
duplication of benefits).

     (b)  Other Than for Cause, Death or Disability; Good Reason. If, during the
Employment Period, the Company terminates the Executive’s employment, other than
for Cause, death or Disability, or the Executive terminates employment for Good
Reason, the Company shall, subject to Section 12, in addition to the amounts
provided in paragraph (a) above, pay to the Executive (or his estate,
beneficiary or legal representative):



       (i) in twelve (12) equal monthly installments commencing on the first day
of the month following the Date of Termination, the sum of (A) the Executive’s
Annual Base Salary (as then in effect) and (B) the greater of the Executive’s
target bonus for the year in which the Date of Termination occurs or the average
of the Executive’s actual annual bonus paid with respect to the two years
preceding the year in the which Date of Termination occurs, such sum then
divided by twelve (12); and



       (ii) at the time annual bonuses for the fiscal year in which the Date of
Termination occurs are paid, a pro rata annual bonus based upon actual
performance

5



--------------------------------------------------------------------------------



 





  under the annual bonus plan for such fiscal year (as determined by the Board
or the Compensation Committee in its reasonable discretion), to the extent not
otherwise paid.

In addition, the Executive and the Executive’s eligible spouse, dependents and
beneficiaries will continue to be eligible to participate in the Company’s
medical, dental, disability, life and other welfare insurance plans (subject to
the Executive continuing to make any required contributions to such plans) for a
period of twelve (12) months following the Date of Termination (or the Company
shall provide equivalent benefits for such period); provided that such continued
benefits shall cease upon the Executive becoming eligible for comparable
benefits from a subsequent employer.

     6.     Covenant Not to Compete. The Executive acknowledges and agrees that
the Company has a legitimate interest in being protected from the Executive’s
being employed in a position of management by an entity that competes with the
Company. The Executive and the Company have considered carefully how best to
protect the legitimate interests of the Company without unreasonably restricting
the economic interests of the Executive, and hereby agree to the following
restrictions, in addition to those contained in Section 7, as the most
reasonable and equitable under the circumstances. During the Employment Period
and for a period of twelve (12) months after the Executive’s termination of
employment with the Company for any reason, including expiration of the
Employment Period (the “Restriction Period”), the Executive will not, directly
or indirectly (whether as sole proprietor, partner or venturer, stockholder,
director, officer, employee or consultant or in any other capacity as principal
or agent or through any person, subsidiary or employee acting as nominee or
agent):

     (a)  Conduct or engage in or be interested in or associated with any
person, firm, association, partnership, corporation or other entity that, within
the “Territory” (as defined in the Regional Vehicle Agreement referred to in the
Merger Agreement), directly competes with any service or product that the
Company actually provides to its customers, or that the Company has taken
substantial steps to commence providing that is a significant part of the
Company’s business or intended to be a significant part of the Company’s
business in the Company’s business plan, in each case determined as of the Date
of Termination (the “Business”), provided that the foregoing shall not apply if
the Executive’s interest or association with such competitor is unrelated to the
Business; provided, further, that the foregoing the “Business” shall not be
deemed to include cable television services or programming, broadcast
television, internet access or content or consumer wireless communications or
services unless such products or services are a significant part of the
Company’s business or intended to be a significant part of the Company’s
business in the Company’s business plan, in each case determined as of the Date
of Termination.

     (b)  Take any action, directly or indirectly, to finance, guarantee or
provide any other material assistance to any person, firm association,
partnership, corporation or other entity which conducts or engages in the
Business in the Territory with respect to any activity that competes with the
Business;

6



--------------------------------------------------------------------------------



 



     (c)  Influence or attempt to influence any person, firm, association,
partnership, corporation or other entity who is a contracting party with the
Company at any time during the Restriction Period to terminate any written
agreement with the Company except to the extent the Executive is acting on
behalf of the Company in good faith; or

     (d)  Hire or attempt to hire for employment any person who is employed by
the Company at the time of hiring or attempted hiring or whose active employment
with the Company ceased less than six months prior to such time, or attempt to
influence any such person to terminate employment with the Company, except to
the extent the Executive is acting on behalf of the Company in good faith;
provided, however, that nothing herein shall prohibit the Executive from general
advertising for personnel not specifically targeting any employee or other
personnel of the Company.

           The restrictive provisions of this Agreement shall not prohibit the
Executive from having as an investment an equity interest in the securities of
any corporation engaged in the Business, which securities are listed on a
recognized securities exchange or traded in the over-the-counter market to the
extent that such interest does not exceed 2% of the value or voting power of
such corporation and does not constitute control of such corporation. For
purposes of this Section 6 and Sections 7, 8, 9 and 10 of this Agreement, the
term “Company” shall include the Company and each of its affiliates.

     7.  Confidential Information. The Executive acknowledges and agrees that
all material information that is not publicly available or generally known in
the industry concerning the Company’s business including, without limitation,
information relating to its products, customer lists, pricing, trade secrets,
patents, business methods, and cost data, business plans and strategies
(collectively, the “Confidential Information”) is and shall remain the property
of the Company. The Executive recognizes and agrees that all of the material
Confidential Information, whether developed by the Executive or made available
to the Executive, other than information that is not material to the Company or
generally known to the public or generally known in the industry, is a unique
asset of the business of the company, the disclosure of which would be damaging
to the Company. Accordingly, the Executive agrees to hold such material
Confidential Information in a fiduciary capacity for the benefit of the Company.
The Executive agrees that he will not at any time during or within 10 years
after the Executive’s employment with the Company for any reason, directly or
indirectly, disclose to any Person any material Confidential Information the
disclosure of which could harm the Company, other than information that is
already known to the public or generally know in the industry, except as may be
required in the ordinary course of business of the Company or as may be required
by law. Promptly upon the termination of this Agreement for any reason, the
Executive agrees to return to the Company any and all documents, memoranda,
drawings, notes and other papers and items (including all copies thereof,
whether electronic or otherwise) embodying any Confidential Information of the
Company which are in the possession or control of the Executive. Information
concerning the Company’s business that becomes public as a result of the
Executive’s breach of this Section 7 shall be treated as Confidential
Information this Section 7. The Executive shall not be deemed to have breached
this Section 7 unless the disclosure of such Confidential Information actually
causes harm to the Company or any of its affiliates.

7



--------------------------------------------------------------------------------



 



     8.     Breach of Certain Provisions. The Executive acknowledges that a
violation on the Executive’s part of any of the covenants contained in Sections
6 or 7 of this Agreement would cause immeasurable and irreparable damage to the
Company. The Executive represents that his economic means and circumstances are
such that the provisions of this Agreement, including the non-competition,
non-solicitation of employees, confidentiality and Company property provisions,
will not prevent him from providing for himself and his family on a basis
satisfactory to him and them. Accordingly, the Executive agrees that the Company
shall be entitled to injunctive relief in any court of competent jurisdiction
for any actual or threatened violation of any such covenant in addition to any
other remedies it may have. The Executive agrees that in the event that any
arbitrator or court of competent jurisdiction shall finally hold that any
provision of Sections 6 or 7 hereof is void or constitutes an unreasonable
restriction against the Executive, the provisions of such Section shall not be
rendered void but shall apply to such extent as such arbitrator or court may
determine constitutes a reasonable restriction under the circumstances. Any
breach by the Executive of the provisions of Sections 6 or 7 of this Agreement
shall relieve the Company of all obligations to any further payments to the
Executive pursuant to this Agreement (including under all Company equity award
grants pursuant to Section 3) or otherwise under any incentive or equity awards
made by the Company and, in the case of a breach of Section 6 of this Agreement,
shall entitle the Company to repayment from the Executive, upon demand, of all
amounts previously paid to the Executive following or in the six months
preceding such breach with respect to previously granted equity awards (i.e., in
the case of any stock options, the net gain realized by the Executive with
respect thereto during such period). These remedies are in addition to any other
remedies the Company may have with respect to any such breach.

     9.     Property of the Company. The Executive acknowledges that from time
to time in the course of providing services pursuant to this Employment
Agreement, he shall have the opportunity to inspect and use certain property,
both tangible and intangible, of the Company, including Confidential
Information. The Executive hereby agrees that such property shall remain the
exclusive property of the Company and shall be returned to the Company upon the
Executive’s termination of employment.

     10.     Intangible Assets. The Executive shall not at any time have or
claim any right, title or interest in any trade name, trademark, copyright, or
other similar rights belonging to or used by the Company and shall not have or
claim any rights, title or interest in any material or matter of any sort
prepared for or used in connection with the business of the Company or promotion
of the Company, whether produced, prepared or published in whole or in part by
the Executive.

     11.     Litigation; Cooperation. If this Agreement is terminated by the
Company other than for Cause or by the Executive for Good Reason, in
consideration of the payments to be made to the Executive by the Company
pursuant to Section 5(b) of this Agreement, the Executive agrees, during the
period that the Company is actually making such payments to the Executive and
providing benefits to the extent required pursuant to Section 5(b), to provide
to the Company and its affiliates truthful and complete cooperation including,
but not limited to, the Executive’s appearance at interviews and

8



--------------------------------------------------------------------------------



 



depositions at reasonable times (taking into account the Executive’s then
employment and place of residence) in all regulatory and litigation matters
relating to the Company and the Executive’s employment by the Company, whether
or not such matters have been commenced at the time of such termination, and to
provide to counsel to the Company and its affiliates, upon request, all
documents in the Executive’s possession or under his control relating to such
regulatory and litigation matters, all at no additional compensation to the
Executive; provided, however, that the Company will reimburse the Executive for
(a) all reasonable expenses, including travel, lodging, meals and attorneys’
fees and (b) any salary forfeited by the Executive or vacation time consumed by
his during time spent by the Executive, in connection with the foregoing.

     12.     Release. In consideration of the payments to be made to the
Executive pursuant to Section 5(b) of this Agreement and as a condition to the
payment thereof, the Executive acknowledges that all such payments, if made in
accordance with the terms of this Agreement, shall constitute complete
satisfaction of all obligations owed by the Company to the Executive hereunder
and shall further constitute the Executive’s sole remedy against the Company
regarding the Executive’s employment hereunder. The parties hereby agree that if
this Section 12 becomes applicable they will execute a mutually acceptable
general release to reflect the provisions of this Section..

     13.     Successors

     a) This Agreement is personal to the Executive and, without the prior
written consent of the Company, shall not be assignable by the Executive except
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

     (a)  This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns, provided that the Company may not assign
this Agreement except in connection with the assignment or disposition of all or
substantially all of the assets or stock of the Company. Except as specifically
provided in this Agreement, “Company” shall mean both the Company as defined
above and any such successor, by operation of law or otherwise.

     14.     Miscellaneous.

     (a)  This Agreement shall be governed by, and construed in accordance with
Chilean laws.

     All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

     (c) In accordance with and solely for the purpose of the article number
four of the Chilean law, the Company recognizes the period that the employee
worked in any FirstCom Company in Chile or any legal predecessor of it.

9



--------------------------------------------------------------------------------



 





  If to the Executive.



  Carlos Fernandez
Camino del Sol 3130
Lo Barnechea
Santiago, Chile



  If to the Company



     to its General Counsel
or to such other address as either party furnishes to the other in writing in
accordance with this paragraph. Notices and communications shall be effective
when actually received by the addressee.

     (c)  The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

     (d)  Notwithstanding any other provision of this Agreement, the Company may
withhold from amounts payable under this Agreement, and shall pay over to the
appropriate authorities in a manner consistent with all applicable requirements,
all federal, state, local and foreign taxes that are required to be withheld by
applicable laws or regulations.

     (e)  The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement. This Agreement may not be amended or
modified except by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

10



--------------------------------------------------------------------------------



 



IN WITNESS HEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of its Board of Directors, the Company has caused
this Agreement to be executed in its name on its behalf, all as of the day and
year first above written.

    AT&T Chile Long Distance S.A,       /s/ PATRICIO NORTHLAND


--------------------------------------------------------------------------------

Patricio Northland
Chief Executive Officer     Executive:     /s/ CARLOS FERNANDEZ


--------------------------------------------------------------------------------

Carlos Fernandez
General Manager  

11